Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on February 2, 2022 is acknowledged. The traversal is on the ground(s) that:
“
Applicant submits that both Groups of inventions would require search in just a few sub- classes. Furthermore, since electronic searching is commonly performed, a search may be made of a large number of, or theoretically all, subclasses without substantial additional effort. Accordingly, Applicant respectfully traverses the Restriction Requirement on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner, whereas it would be a serious burden on Applicant to prosecute and maintain separate applications.
“
This is not found persuasive because as noted by the Examiner’s December 10, 2021 restriction requirement, the listed groups form distinct statutory classes of invention whose searches are not contained within “just a few sub-classes”. To the contrary, entire classes of the international CPC structure can have schema dedicated to statutory classes of invention. Further, the Examiner’s expertise is specific to apparatus and not method claims. By adding method claims to the Examiner’s search would impart a serious burden on the Examiner who is not familiar with the location of method technologies.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured for/to…” in claims 1-9. See the below Examiner’s 112(f) analysis in the context of the prior art claim analysis.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marakhtanov; Alexei et al. (US 20130059448 a film-forming apparatus (Figure 6) for forming a predetermined film on a substrate by plasma ALD, the film-forming apparatus (Figure 6) comprising: a chamber (500; Figure 6; [0064]) accommodating a substrate; a stage (507; Figure 6; [0073]) configured to support the substrate in the chamber (500; Figure 6; [0064]); a shower head (501,515; Figure 6; [0065]-[0066]-Applicant’s 10; Figures 1-5) disposed to be opposed to the stage (507; Figure 6; [0073]) and having a conductive upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) and a conductive shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) insulated (via 525 gap; Figure 6) from the upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5), the shower head (501,515; Figure 6; [0065]-[0066]-Applicant’s 10; Figures 1-5) being configured to supply a gas including a film forming source gas for film formation and a reactant gas; an electrode (not shown; “..an electrode for transmitting RF…”; [0073]) contained in the stage (507; Figure 6; [0073]); a first high-frequency power supply (505; Figure 6; [0066]) connected to the upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5); and a second high-frequency power supply (511; Figure 6; [0070]) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) contained in the stage (507; Figure 6; [0073]), wherein a high-frequency power is supplied from the first high-frequency power supply (505; Figure 6; [0066]) to the upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5), thereby forming a high-frequency electric field between the upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) and the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) and generating a first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1), and a high-frequency power is supplied from the second high-frequency power supply (511; Figure 6; [0070]) to the electrode (not shown; “..an electrode for transmitting .
Support for “configured to support the substrate” is found [0026]. Specifically, the specification teaches “A stage 2 for horizontally supporting the substrate W..”. Marakhtanov teaches a stage 507 for horizontally supporting the substrate 513; Figure 6. As such, Marakhtanov teaches an equivalent apparatus that performs the function of supporting a wafer. As a result, Marakhtanov’s prior art elements of 513 for wafer support perform the identical function of wafer support in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Support for “configured to supply a gas including a film forming source gas for film formation and a reactant gas” is found [0050]. Specifically, the specification teaches “For example, when the 4 gas and the reactant gas is O2 gas,”. Marakhtanov only teaches oxygen ([0006]). As such, Marakhtanov only teaches an equivalent apparatus uses oxygen. As a result, Marakhtanov’s use of oxygen perform the identical function of reactivity in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
However, Marakhtanov does not teach TiCl4  as a film forming source gas.
Marakhtanov further teaches:
The film-forming apparatus (Figure 6) of claim 1, further comprising: a DC pulse application unit (520; Figure 6; [0067]-Applicant’s 70; Figure 1) configured to apply a DC pulse voltage to the upper electrode (501; Figure 6; [0065]-[0066]-Applicant’s 11; Figures 1-5) instead of the first high-frequency power supply (505; Figure 6; [0066]) or in addition to the first high-frequency power supply (505; Figure 6; [0066]), as claimed by claim 2
The film-forming apparatus (Figure 6) of claim 1, wherein the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1) is used to dissociate the reactant gas, and radicals of the reactant gas mainly react with the film forming source gas to form the predetermined film on the substrate, as claimed by claim 3. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The film-forming apparatus (Figure 6) of claim 1, wherein the first capacitively coupled plasma (“upper plasma 501”; Figure 6-Applicant’s P1; Figure 1) is generated as remote plasma in a gas diffusion space in the shower head (501,515; Figure 6; [0065]-[0066]-Applicant’s 10; Figures 1-5), and radicals of the reactant gas that has passed through the 
The film-forming apparatus (Figure 6) of claim 1, wherein the second capacitively coupled plasma (“lower plasma 503”; Figure 6-Applicant’s P2; Figure 1) is used such that the film formed on the substrate is etched mainly by ion-assisted etching, as claimed by claim 5. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
The film-forming apparatus (Figure 6) of claim 1, wherein the shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) is grounded (via chamber 500; [0063]), as claimed by claim 7
If Marakhtanov does not teach TiCl4  under a 112(f) claim analysis as a film forming source gas then Smith teaches use of TiCl4 ([0040]) gas in Smith’s reactor (Figure 5).
In the event that Marakhtanov does not anticipate the emumeated claims, then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to use TiCl4 gas as taught by Smith.
Motivation for Marakhtanov to use TiCl4 gas as taught by Smith is for depositing titanium films as taught by Smith ([0040]).
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) and, if necessary, Smith; David Charles et al. (US 20180308687 A1). Marakhtanov and Smith are discussed above. Marakhtanov teaches, in the Figure 4 embodiment, a third high-frequency power supply (410/408; Figure 4-Applicant’s 37; Figure 3) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (not shown; Figure 4) and configured to apply a high-frequency bias power to the substrate. However, Marakhtanov does not teach, in Marakhtanov’s Figure 6 the film-forming apparatus (Figure 6) of claim 1, further comprising: a third high-frequency power supply (Applicant’s 37; Figure 3) connected to the electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in the stage (507; Figure 6; [0073]) and configured to apply a high-frequency bias power to the substrate.
Support for “configured to apply a high-frequency bias power to the substrate” is found [0040]. Specifically, the specification teaches “The third high-frequency power supply 37 is configured to apply to the substrate W a high-frequency bias power..”. Marakhtanov teaches a the third high-frequency power supply 410/408 is configured to apply to the substrate W a high-frequency bias power... As such, Marakhtanov teaches an equivalent apparatus that performs the function of applying to the substrate W a high-frequency bias power. As a result, Marakhtanov’s prior art elements of 37 for applying to the substrate W a high-frequency bias power performs the identical function of applying to the substrate W a high-frequency bias power in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add additonal of Marakhtanov’s high-frequency power supply (410/408; 
Motivation for Marakhtanov to add additonal of Marakhtanov’s high-frequency power supply (410/408; Figure 4-Applicant’s 37; Figure 3) connected to Marakhtanov’s  electrode (not shown; “..an electrode for transmitting RF…”; [0073]) in Marakhtanov’s stage (not shown; Figure 4) as taught by Marakhtanov is for providing variables RF power frequencies as taught by Marakhtanov  ([0057],[0059],[0077]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) in view of Smith; David Charles et al. (US 20180308687 A1). Marakhtanov and Smith are dicussed above. Marakhtanov does not Marakhtanov’s film-forming apparatus (Figure 6) of claim 5, further comprising: an ion trap disposed directly below Marakhtanov’s  shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5) and configured to remove ions in Marakhtanov’s second capacitively coupled plasma (“lower plasma 503”; Figure 6-Applicant’s P2; Figure 1) that have passed through Marakhtanov’s shower plate (515; Figure 6; [0065]-[0066]-Applicant’s 14; Figures 1-5).
Smith teaches a similar plasma processing chamber including a plasma ion grid (550; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add Smith’s plasma ion grid (550; Figure 5) as taught by Smith.
Motivation for Marakhtanov to add Smith’s plasma ion grid (550; Figure 5) as taught by Smith is for “limiting the amount of hot electrons” as taught by Smith ([0101]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marakhtanov; Alexei et al. (US 20130059448 A1) in view of Hanawa; Hiroji et al. (US 8980379 B2) and Bera; Kallol et al. (US 20090230089 A1). Marakhtanov and Hanawa are .
Bera teaches a similar capacitance plasma reactor system including a shower plate (208; Figure 2-Applicant’s 14; Figures 1-5) is connected to a ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2), and Bera’s film-forming apparatus (Figure 2) further includes an impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Marakhtanov to add Bera’s impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2).
Motivation for Marakhtanov to add Bera’s impedance adjusting circuit (222; Figure 2) disposed on the ground line (ground line off 222; Figure 2-Applicant’s 17; Figure 2) is for “alleviating uneven plasma” for uniform processing as taught by Bera (abstract).
Conclusion
The prior art made of record relied on and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art represents capacitive plasma recator configurations that are functionally similar to the claimed invention.
US 20220028697 A1
US 20180308687 A1
US 20160300694 A1
US 20150332893 A1
US 20140273487 A1
US 20140057447 A1
US 20130059448 A1
US 20100209704 A1
US 20090246538 A1
US 20060260750 A1
US 20060042752 A1
US 20060021701 A1
US 20050126487 A1
US 20030106643 A1
US 20010006093 A1
US 10424464 B2
US 10032606 B2
US 9373517 B2
US 8980379 B2
US 8790785 B2
US 8609199 B2
US 7695590 B2
US 6830007 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716